Citation Nr: 1607705	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 20 percent for type 2 diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.

5.  Entitlement to service connection for diabetic neuropathy of the upper extremities (UE).

6.  Entitlement to service connection for diabetic neuropathy of the lower extremities (LE).

7.  Entitlement to service connection for dental problems, as secondary to type 2 diabetes mellitus.

8.  Entitlement to service connection for alcohol abuse as secondary to PTSD.

9.  Entitlement to service connection for tobacco abuse as secondary to PTSD.

10.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

11.  Entitlement to service connection for vision problems, as secondary to type 2 diabetes mellitus.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for PTSD with an initial 30-percent rating; type 2 diabetes mellitus with an initial 20-percent rating; hypertension and erectile dysfunction, both with noncompensable ratings; special monthly compensation (SMC) for loss of use of a creative organ; and, denied the service connection claims.  The Veteran perfected an appeal of those determinations.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, in light of the above, and amendments to 38 C.F.R. § 3.381(a)-(b) (2015), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's type 2 diabetes mellitus manifests with the need for insulin and an oral agent.  Regulation of activities has not been required.

3.  The Veteran's hypertension manifests with diastolic pressure of predominantly less than 100, and systolic pressure of predominantly less than 160.

4.  The Veteran's erectile dysfunction does not manifest with penile deformity or atrophy of the testicles.

5.  There are no currently diagnosed disorders or diseases associated with the service-connected type 2 diabetes mellitus, to include diabetic neuropathy of the extremities or diabetic retinopathy.

6.  There is no currently diagnosed prostate cancer or residuals of prostate cancer.
7.  Service connection is prohibited for a primary disability resulting from tobacco abuse.

8.  There is no currently diagnosed alcohol or tobacco-use disorders associated with the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The requirements for an initial evaluation higher than 20 percent for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.119, DC 7913.

3.  The requirements for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1),  4.1, 4.10, 4.104, DC 7101.

4.  The requirements for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1),  4.1, 4.10, 4.115a, 4.115b, DC 7522.

5.  The requirements for entitlement to service connection for diabetic neuropathy of the UE are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.310.

6.  The requirements for entitlement to service connection for diabetic neuropathy of the LE are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.310.

7.  The criteria for entitlement to service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1721; 38 C.F.R. §§ 3.303, 4.150.
8.  The requirements for entitlement to service connection for alcohol abuse associated with PTSD are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.301, 3.310.

9.  The requirements for entitlement to service connection for tobacco use, to include as associated with PTSD are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.300, 3.310.

10.  The requirements for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e).

11.  The requirements for entitlement to service connection for vision problems associated with type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as concerns the PTSD, diabetes mellitus, hypertension, and erectile dysfunction.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

As concerns the service connection claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  Prior to issuance of the rating decision appealed, via letters dated in March 2011 and March 2012, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b).  Further, the Veteran has not asserted any notice-type error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA records are in the claims file, to include the VA examination reports.  The Board notes that the examination reports reflect that the examiners reviewed the Veteran's records and took and considered his lay reported history of his disabilities.  Hence, the Board finds the examinations adequate for appellate review purposes.  The Veteran does not assert that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

Rating Criteria

PTSD with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent. 38 C.F.R. § 4.130, DC 9411.

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

VA implemented DSM-5, effective August 4, 2014. The Secretary, VA, however, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in June 2014.  Hence, DSM-IV is the governing directive for this appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Discussion

The September 2011 examination report reflects that the Veteran denied having had any treatment, medication, or other intervention for his PTSD.  Per the interview, the examiner noted that the Veteran's primary symptoms were sleep impairment, hypervigilance, exaggerated startle response, anxiety, depressed mood, and suspiciousness.  The examiner noted that there were no other symptoms attributable to the PTSD.  The examiner opined that the Veteran was capable of managing his VA benefits and assessed Axis V GAF 55.

A GAF of 55 is midway of the range of 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or,
moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The examination report reflects that the Veteran worked as a tire worker.  The Board finds that the Veteran's PTSD more nearly approximates the assigned 30-percent rating, as the preponderance of the evidence shows the Veteran's occupational and social impairment is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, sleep impairment, and exaggerated startle response, etc.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  In an addendum, also dated in September 2011, the examiner noted that a review of the Veteran's electronic file did not cause any change in the findings of the September 2011 examination or opinions noted therein.  The Board finds a higher rating was not met or approximated, as the examination report noted that the Veteran retained his ability to function independently; and, there was no evidence of symptoms such as suicidal or homicidal ideation, or occupational and social impairment due to other symptoms noted in the criteria for higher ratings.  Id.  Other medical records reflect that, while divorced, the Veteran still maintains meaningful relationships.

In his Notice of Disagreement, and other written submissions, the Veteran asserts that his PTSD should be rated at 70 percent.  He has not, however, noted or identified any evidence to support such a rating, to include assertion of impairment due to more serious symptoms than those noted at the examination.  As noted earlier, the Veteran has no history of treatment or therapy for his reported symptoms.  Hence, the Board finds no factual basis for a higher rating.

Diabetes Mellitus

Rating Criteria

A 20-percent rating is provided for diabetes requiring insulin, or oral hypoglycemic agents and a restricted diet; a 40-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100- percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Discussion

The August 2011 VA examination report reflects that the Veteran reported the onset of his diabetes as 1978, and that he was treated by a private physician.  He reported further that his treatment included an oral agent and insulin, and that he saw his medical provider monthly or less frequent.  He denied any history of hospitalization for diabetes-related complications, such as hypoglycemia or ketoacidosis.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.

The Board also notes that the records of the Veteran's private physician do not indicate that restriction in activity was necessary for control of his diabetes.  Neither is there any evidence that the Veteran experienced any weight loss or progressive loss of strength due to his diabetes.  In fact, the private records do not note the necessity of dietary restrictions.  Hence, his diabetes is appropriately rated at 20 percent.  38 C.F.R. § 4.119, DC 7913.

The criteria for the 40-percent rating criteria are worded in the conjunctive; hence, that rating is warranted only if each element, including regulation of activities, is present.  Camacho v. Nicholson, 21 Vet App 360 (2007).  It is not in dispute that the Veteran requires insulin and an oral agent to control his diabetes; but these manifestations are insufficient unless medical evidence shows that there is a requirement for regulation of activities.  Id.  The VA examination reports note that regulation of the Veteran's activities was not medically required, and the treatment records do not contradict the examiner's findings.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent.  38 C.F.R. §§ 4.1, 4.10, 4.119, DC 7913.

Hypertension

Hypertension is rated under DC 7101 of 38 C.F.R. § 4.104.  Under DC 7101, ratings of 60, 40, 20, and 10 percent are warranted.  A 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  The provision further states that a 10 percent evaluation would be warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Discussion

The evidence of record reflects that the Veteran had been treated for hypertension for several years prior to his application for VA compensation.  The August 2011 VA examination report reflects that the Veteran reported the date of onset as 1996.  His blood pressure readings at the examination were 152/88, 132/81, and 139/82.  He was treated with medication to control his hypertension, but the medical evidence of record since 2006 reflects that there is no history of systolic readings predominantly of 160 or more, or diastolic readings of predominantly 100 or more.

Records of the Veteran's monthly visits to his private provider reflect a reading of 138/60 in June 2006, and 150/60 in October 2006.  At an October 2007 visit, his blood pressure reading was 120/70.  During 2008, the Veteran had readings of 142/72 in June; 162/82 in July; and 120/70 in August.  In June 2009, it was 140/80; and, in June 2010, 152/76.  The one reading in 2008 was the only one with systolic pressure of 160 or higher.  As stated, although the Veteran is on continuous medication, the evidence does not show a history of diastolic pressure predominantly of 100 or more.  Neither does it show a history of systolic pressure of predominantly 160 or higher.  Hence, the preponderance of the evidence is against an initial compensable rating.  38 C.F.R. § 4.104, DC 7101.

Erectile Dysfunction

The RO evaluated the Veteran's disability under DC 7522.  See 38 C.F.R. § 4.115b.  Those rating criteria provide for a 20-percent rating where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is 0 percent.  Id.

Discussion

The September 2011 VA genitourinary examination reflects that the Veteran reported that he had experienced erectile dysfunction for about 10 years, and that Viagra had not provided any relief.  The examiner opined that the dysfunction was probably due to the Veteran's diabetes mellitus.  Physical examination revealed a normal penis and testicles.

The Veteran's private treatment records are also silent for any finding of a penile abnormality.  In light of the objective findings on clinical examination, there is no factual basis for a compensable rating for erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522.  As noted in the Introduction, the April 2012 rating decision granted SMC for loss of a creative organ.  See 38 C.F.R. § 3.350.

As noted earlier in the discussion of the general rating requirements, the Veteran is entitled to a staged rating for any part of the initial rating period where either of his disabilities manifested at a more severe rate.  The medical evidence of record, however, shows that the Veteran's disabilities have manifested at the same severity throughout the initial rating period.

The Board also notes that the Veteran's disabilities were rated in accordance with the general rating schedule.  He has not asserted any symptoms that are not addressed in the rating criteria for his disabilities.  Hence, he does not present with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, the Federal Circuit has interpreted the applicable regulations to mean that an extraschedular rating is intended to fill any gap between a schedular rating less than total and a total disability rating based on individual unemployability (TDIU).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In as much as the evidence shows the Veteran works full time, there is no gap to fill.  Thus, the schedular ratings address the impairment in his earning capacity to the extent practical.  See 38 C.F.R. § 4.1.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

All Claimed Disabilities Except Dental, Alcohol, and Tobacco

The first requirement for entitlement to service connection is that there be a currently diagnosed disorder or disease.  This requirement is met if there a currently diagnosed disorder existed at the time the claim was received, or at any time while a claim is pending.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).
In the Veteran's case, there simply is no evidence of current diagnoses of diabetic neuropathy, vision defect associated with diabetes, or prostate cancer.

The August 2011 VA examination report reflects that there was no finding of neuropathy of either the UE or the LE, as the Veteran's motor strength, reflexes, and sensation were normal.  Further, there was no evidence of muscle atrophy.  The examination report noted that the Veteran reported the loss of visual field, but the examination report reflects that the eye examination revealed normal visual field, and that there was no diabetic retinopathy.  If in fact the noted diseases manifested due to the Veteran's diabetes, he would in fact be entitled to service connection and an appropriate evaluation for them.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The objective medical evidence of record, however, shows that neither of the claimed disorders have manifested.

As concerns the claimed prostate cancer, the September 2011 genitourinary examination report reflects that physical examination revealed no indication of prostate cancer.  Further, the Veteran's private treatment records note that he underwent a needle biopsy of the prostate in December 2006, and the pathology report noted that there was no sign of malignancy.  The diagnosis was benign prostate hypertrophy.  In the absence of currently diagnosed disorders, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Tobacco Use

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Nonetheless, VA's General Counsel held that neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service. VAOPGCPREC 6-2003 (Oct. 28, 2003).

Discussion

The Veteran has not claimed that any specific disability that is due to his past tobacco use, other than to suggest that he smoked because of his PTSD.  His private treatment records note that he is a former smoker, and they do note any diagnosis of respiratory disorder.  Further, the September 2011 PTSD examination report reflects that the examiner did not diagnose a tobacco-abuse or tobacco-dependence disorder as part of the Veteran's PTSD disability picture.  In light of the above, the Board finds no factual basis for entitlement to service connection for tobacco use.  38 C.F.R. § 3.300.

Alcohol

Alcohol abuse is deemed to be willful misconduct unless it is associated with the effects of a service-connected disability.  See 38 C.F.R. § 3.301.  The Veteran's written submissions reflect that he claims service connection due to his PTSD.  His private records note that he does not have a significant alcohol history.  Further, the VA PTSD examiner did not diagnose alcohol abuse or dependence as part of the Veteran's PTSD symptomatology.  Thus, the preponderance of the evidence shows that the Veteran does not labor under any debilitating effects from alcohol use.
Dental Claim
 
The schedule of ratings in Chapter 4 of title 38, Code of Federal Regulations, distinguishes between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Compare 38 C.F.R. § 4.149 with 38 C.F.R. § 4.150, DC 9913.  The former "may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment", 38 C.F.R. § 4.149, but the loss of teeth as described in the latter provision is rated, in accordance with the diagnostic code, when their loss is service connected, and may be rated anywhere from 0 percent to 100 percent disabling under 38 C.F.R. § 4.150, DC 9913.  Simington v. West, 11 Vet. App. 41, 44 (1998).

DC 9913 provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, DC 9913; see also Simington, 11 Vet. App. 41.

Discussion

In this case, the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any type of in-service trauma or disease, such as osteomyelitis.  For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§ 4.150, 17.161(a).

Contrary to the legal standard for secondary service connection for non-dental disability, which can be service connected if aggravated by a service-connected disability, service connection may be allowed for a dental disease if it aggravates a service-connected disability.  38 C.F.R. § 17.161(g).  As noted in the Introduction, the Board has referred the issue of whether the Veteran is entitled to service connection for dental treatment purposes.  The issue of whether any dental disease aggravates either the Veteran's diabetes mellitus or hypertension may be addressed at that time.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent for PTSD is denied.

Entitlement to an initial evaluation higher than 20 percent for type 2 diabetes mellitus is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to service connection for diabetic neuropathy of the upper extremities UE is denied.

Entitlement to service connection for diabetic neuropathy of the bilateral LE is denied.

Entitlement to service connection for compensation for dental problems is denied.

Entitlement to service connection for alcohol abuse as secondary to PTSD is denied.

Entitlement to service connection for tobacco abuse as secondary to PTSD is denied.

Entitlement to service connection for prostate cancer as due to herbicide exposure is denied.

Entitlement to service connection for vision problems, as secondary to type 2 diabetes mellitus is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


